Citation Nr: 0907449	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  08-00 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran served on active duty from June 1952 to April 
1954.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO denied service 
connection for hearing loss and tinnitus.

In February 2009, a Deputy Vice-Chairman of the Board granted 
a motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to in-
service noise exposure.

2.  The Veteran's tinnitus is related to his bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the claims for service 
connection for bilateral hearing loss and tinnitus, these 
claims are substantiated, and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition thresholds using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Private and VA 
treatment records, as well as the April 2007 VA examination 
report, reflect that the Veteran has current bilateral 
hearing loss as defined by VA.

In his written statements, the Veteran indicated that he 
suffered acoustic trauma when he was exposed to loud noises 
such as static blasts while serving as a radio operator in 
the Navy during the Korean conflict.  The Veteran's DD 214 
confirms that he was a radio operator aboard a Navy ship 
during the Korean conflict.  The Board accepts that the 
veteran's account of sustaining acoustic trauma in service is 
true.  See 38 C.F.R. § 3.303(a) (each disabling condition for 
which a veteran seeks service connection must be considered 
on the basis of the places, types, and circumstances of his 
service, as shown by the evidence).

As there is evidence of current bilateral hearing loss and 
acoustic trauma in service, the remaining question is whether 
there is a nexus between the two.

There is no evidence of hearing loss in the service treatment 
records, and whispered voice test results were normal.  
However service connection can be established for hearing 
loss first diagnosed after service when the evidence links 
the current disability to service.  38 C.F.R. § 3.303(d); see 
Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

There is conflicting evidence as to whether the current 
hearing loss is related to service.  The evidence in favor of 
such a link includes the written statements of the Veteran 
and his wife indicating continuity of hearing loss 
symptomatology since service.

Dr. Gadowski, the Veteran's treating physician, wrote in a 
January 2002 letter and elsewhere that the pattern of the 
Veteran's hearing loss "is consistent with acoustic 
trauma."  Noting the Veteran's report of noise exposure 
during service, he concluded, "It is reasonable to assume 
that the neurosensory hearing loss pattern is a result of 
noise exposure, presumably that obtained in military 
service."  The April 2007 VA examiner reached a contrary 
conclusion.  He recounted the normal whispered voice hearing 
tests in service, but also noted that such testing is not 
sensitive to high frequency hearing loss.  The April 2007 VA 
examiner also noted the Veteran's in-service noise exposure 
but wrote that the Veteran indicated that he believed the 
onset of his hearing loss was approximately 20-30 years ago, 
and concluded that the Veteran's hearing loss is not the 
result of noise exposure in service.  He based this 
conclusion on the fact that the onset of the hearing loss was 
many years after service.

As noted by the RO, the April 2007 VA examiner reviewed the 
claims file while Dr. Gadowski did not; however, the absence 
of claims file review is not, in and of itself, dispositive 
of the weight to be given to these conflicting medical 
opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (a private medical opinion may not be discounted 
solely because the opining physician did not review the 
claims file, and the Board may not prefer a VA medical 
opinion over a private one solely because the VA examiner 
reviewed the claims file).  

Rather, most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and 
sufficiently informed.  Id.  Here, both Dr. Gadowski and the 
April 2007 VA examiner were suitably qualified and well 
informed, as they each noted and discussed the Veteran's in-
service noise exposure.  In addition, each physician 
explained the reasons for their opinions in a manner 
consistent with the evidence of record.  Thus, these opinions 
are approximately evenly balanced.  

The benefit-of-the-doubt doctrine requires that the 
reasonable doubt created by this approximate balance be 
resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
at 55-56.  Service connection for bilateral hearing loss must 
therefore be granted.

As to the Veteran's claim for service connection for 
tinnitus, service connection is also warranted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
The Court has held that service connection can be granted 
under 38 C.F.R. § 3.310 for a disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995). VA has amended 38 C.F.R. § 3.310 to explicitly 
incorporate the holding in Allen.  See 38 C.F.R. § 3.310(b); 
71 Fed. Reg. 52,744-52,747.

In a February 1988 letter, Dr. Gadowski opined that the 
Veteran's bilateral high frequency hearing loss was causing 
tinnitus.  In a December 2000 treatment note, Dr. Gadowski 
diagnosed subjective tinnitus, most likely from the 
neurosensory hearing loss.  The April 2007 VA examiner did 
not express an opinion as to whether the Veteran's tinnitus 
was related to his bilateral hearing loss, opining only that 
the tinnitus was not related to service.

As the only medical opinion as to whether the Veteran's 
tinnitus is related to his now service-connected bilateral 
hearing loss supports such a relationship, service connection 
for tinnitus must be granted as well.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


